Citation Nr: 0813873	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1953 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Board remanded the veteran's claim in a June 2007 
decision and referred the issue of entitlement to TDIU to the 
Director of Compensation and Pension for review.  In a 
January 2008 Supplemental Statement of the Case, the RO again 
denied TDIU as the veteran did not meet the schedular 
thresholds for entitlement to TDIU and was found to be able 
to maintain and secure gainful employment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran is currently rated at 50 percent for bilateral 
hearing loss and 10 percent for tinnitus.  His combined 
disability rating is 60 percent.  

In April 2007, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
100
100
100
LEFT
40
65
60
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear and no response in the right ear. 

In February 2008, the veteran submitted a VA audiological 
report.  The veteran's puretone thresholds, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105+
105+
105+
105+
LEFT
60
90
90
95
100

It appears that the speech recognition test performed on the 
veteran was the CID W-22 speech recognition test.  

Upon review of the evidence of record, the Board finds 
insufficient evidence upon which to render its decision.  
According to the February 2008 VA audiological report, the 
veteran's left ear hearing acuity appears to have worsened 
from his April 2007 VA audiological examination.  The 
February 2008 report, however, reflects use of a speech 
recognition test that cannot be used for VA rating purposes.  
See 38 C.F.R. § 4.85.  

The Board notes that an increased rating claim for bilateral 
hearing loss is not before it, but the recently submitted 
evidence bears directly on whether the veteran meets the 
schedular thresholds for entitlement to TDIU.  Additionally, 
the new evidence may impact whether the veteran is capable of 
maintaining and securing gainful employment.  Thus, the claim 
must be remanded and a VA examination scheduled to determine 
whether the veteran's current hearing disability has worsened 
and renders him unable to maintain and secure gainful 
employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding 
medical records related to the veteran's 
hearing disability and employability.  
Perform all development deemed necessary.  

2.  Schedule the veteran for an 
audiological examination to determine his 
current level of hearing disability.  The 
examiner should ensure that the Maryland 
CNC test is used in determining his speech 
recognition abilities.  

3.  Schedule the veteran for an 
examination to determine the impact of his 
bilateral hearing loss and tinnitus on his 
ability to secure or follow substantially 
gainful employment.  The examiner should 
review the claims folder and report all 
limitations caused by the service-
connected disabilities.  The examiner 
should then render an opinion as to 
whether the veteran's service-connected 
disabilities hinder him from securing or 
following substantially gainful 
employment.  All opinions rendered must be 
supported by complete rationale. 

4.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to cure an evidentiary defect 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



